GRAVES, Presiding Judge.
Appellant was charged by indictment with the burglary of a house occupied and controlled by K. 0. Ellington for the purpose of committing theft therein. On the trial before a jury he was convicted and awarded a penalty of two years’ confinement in the state penitentiary.
The facts reflect that on the date in question Mr. Ellington was the superintendent of the public school in Melvin, McCulloch County Texas, and lived about seventy steps therefrom; that during the early morning hours his attention was called to some peculiar noise in the school building. Upon approaching the same, it became evident that some unauthorized person was in the building. He telephoned the night watchman, who was also the constable, and he soon appeared on the scene. They eventually saw two men in the darkness close to the building. One of the men was captured by the officer and found to be the appellant. The building had been entered by breaking a window thereof, and some locks therein were broken. An effort of some kind had been made by someone to open the vault in the superintendent’s office, but who failed to do so.
Appellant was found to be wearing coveralls over his khaki suit and having on white gloves on his hands when he was captured. A crowbar, pieces of iron and other tools were present near the safe, thus allowing the jury to infer that they were utilized in an attempt to open the same.
*560No bills of exception are found in the record. The court charged on the law of circumstantial evidence, and the jury was authorized in finding the appellant guilty and giving him the lowest penalty for the offense of burglary.
No error being found in the record, the judgment is affirmed.